Case: 20-60098     Document: 00516423193         Page: 1     Date Filed: 08/08/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 8, 2022
                                  No. 20-60098
                                                                       Lyle W. Cayce
                                                                            Clerk
   Reginald Desmond Wallace,

                                                           Petitioner—Appellant,

                                       versus

   State of Mississippi; Burl Cain, Commissioner,
   Mississippi Department of Corrections,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-465


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Rhesa Hawkins Barksdale, Circuit Judge:
          This appeal pursuant to the Antiterrorism and Effective Death
   Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2241 et seq., is by a Mississippi
   state prisoner seeking habeas relief under 28 U.S.C. § 2254. Following a state
   trial court’s Judgment of Conviction based on guilty pleas and a much later
   Order of Sentence (collectively the judgment), petitioner, under state law,
   could not take a direct appeal to a state court. Nor did he seek direct review
   by the Supreme Court of the United States. The failure to do so underlies
   the following compelled and complex analysis.
Case: 20-60098      Document: 00516423193           Page: 2    Date Filed: 08/08/2022




                                     No. 20-60098


          Because direct review by the Supreme Court was not pursued,
   primarily at issue is: For determining the date on which AEDPA’s one-year
   limitations period (one-year period) to seek federal habeas relief from a state-
   court judgment begins running, when does the judgment resulting from a
   guilty-plea conviction and sentence in Mississippi, for which there is no
   direct appeal to a Mississippi state court, become final. Does it become final
   the day the judgment is filed, or 90 days later, when, pursuant to Supreme
   Court Rule 13(1), the time has expired for seeking direct review from the
   Supreme Court of the United States by filing a petition for writ of certiorari
   (90-day period)?
          Reginald Desmond Wallace, a Mississippi inmate who pleaded guilty
   to felony charges, contests his 28 U.S.C. § 2254 petition’s being dismissed
   on the basis that it was filed 61 days late, using for finality of judgment the
   date his Order of Sentence was filed. He contends the judgment did not
   become final until the 90-day period expired because Mississippi law
   prohibited his seeking direct state-court review of his guilty-plea convictions
   and sentence and, therefore, he instead could have pursued direct review by
   the Supreme Court of the United States (finality issue). Therefore, had the
   90-day period been accorded Wallace by the district court, his petition would
   have been filed timely.
          Although our court granted Wallace a certificate of appealability
   (COA) on this finality issue, Wallace did not assert in district court, or in his
   pro se motion to our court for the COA, that the judgment became final only
   upon the 90-day period’s expiration. To the contrary, Wallace’s counsel in
   district court conceded it did not. Accordingly, the threshold question for
   our considering this finality issue is whether Wallace preserved it.
          Wallace also raises an alternative issue: whether our court should
   vacate the dismissal of his petition and remand to district court for him to




                                          2
Case: 20-60098     Document: 00516423193             Page: 3   Date Filed: 08/08/2022




                                      No. 20-60098


   present an equitable-tolling issue with conflict-free counsel, in the light of
   Christeson v. Roper, 574 U.S. 373 (2015) (explaining, in context of AEDPA’s
   statute of limitations, conflict of interest generally arises when counsel
   asserts equitable tolling should apply because of counsel’s failure to meet
   deadline). Wallace also moved to expand his COA to cover this alternative
   issue, noting it was unclear whether the COA encompassed it.
          For Wallace’s finality issue, we hold: his judgment became final upon
   the 90-day period’s expiration; and, therefore, his petition was filed timely.
   Accordingly, it is not necessary to consider Wallace’s alternative equitable-
   tolling issue, including whether to expand the COA. VACATED and
   REMANDED.
                                           I.
          This appeal centers on whether Wallace’s habeas petition was filed
   timely. Therefore, an extremely detailed chronology of his lengthy state and
   federal proceedings is required.
                                          A.
          Wallace and four codefendants were indicted in April 2012 in a
   Mississippi circuit court of armed robbery, kidnapping, and conspiracy to
   commit armed robbery, in violation of Mississippi Code Annotated §§ 97-1-
   1, 97-3-53, 97-3-79. Wallace retained counsel (state counsel). (As provided
   in his later state-court post-conviction proceeding, he allegedly insisted to
   state counsel that: he did not plan the crime; and he learned of the plan once
   the robbery had begun.)
          On 12 September 2012, Wallace filed a motion to suppress a handgun
   that was seized during a search of his home. Asserting that “the State
   intend[ed] to convince the jury that this handgun was the one used in the”
   three charged offenses, he challenged law enforcement’s assertion that the




                                           3
Case: 20-60098        Document: 00516423193           Page: 4    Date Filed: 08/08/2022




                                       No. 20-60098


   handgun had been in plain view. Wallace contended in his later state-court
   post-conviction proceeding that the trial court declined to consider the
   motion unless he proceeded to trial.
             In any event, Wallace on 24 September 2012 filed a petition to plead
   guilty to the three charged offenses. The court accepted his pleas that same
   day, and filed a Judgment of Conviction, in which sentencing was set for 5
   November 2012.
             Sentencing, however, was reset numerous times. During the
   sentencing phase, Wallace retained new counsel. Pursuant to an Order of
   Sentence filed on 6 June 2013, he was sentenced to, inter alia, concurrent
   terms of: 30 years’ imprisonment for the armed robbery and kidnapping
   offenses; and five years’ for the conspiracy offense.
             Critical to this appeal, Mississippi law proscribed Wallace’s filing a
   direct appeal because he pleaded guilty and was sentenced. Miss. Code
   Ann. § 99-35-101 (“Any person convicted of an offense in a circuit court
   may appeal to the [Mississippi] Supreme Court. However, where the
   defendant enters a plea of guilty and is sentenced, then no appeal from the
   circuit court to the Supreme Court shall be allowed”.). Wallace did not seek
   a writ of certiorari from the Supreme Court of the United States (Court).
             Ten months after being sentenced, Wallace on 10 April 2014 filed in
   circuit court a pro se motion for state post-conviction relief, contending, inter
   alia: his guilty plea was involuntary; and he received ineffective assistance
   from state counsel. (The motion was docketed on 14 April, but because
   Mississippi’s prisoner-mailbox rule applied, it was effectively filed on 10
   April.)
             In response, the State on 3 July 2014 presented, inter alia, an affidavit
   by Wallace’s state counsel, providing Wallace had: rejected an offer to plead
   guilty to the lesser charge of “simple robbery” (robbery plea-offer); and lied




                                             4
Case: 20-60098       Document: 00516423193            Page: 5   Date Filed: 08/08/2022




                                       No. 20-60098


   to state counsel about his involvement in the armed robbery. (The
   Mississippi Court of Appeals later explained: “In Mississippi, there is no
   offense titled ‘simple’ robbery”. Wallace v. State, 264 So. 3d 1, 3 n.1 (Miss.
   Ct. App. 2018) (en banc).           Accordingly, that court “expressed [its]
   understanding to be that the characterization in [Wallace’s state-counsel’s]
   affidavit refers to robbery . . . ”. Id.)
          By a letter to the circuit court filed 21 July 2014, Wallace stated he first
   learned of the robbery plea-offer in state-counsel’s affidavit. Wallace’s
   motion was dismissed on 6 August 2014 without a hearing.
          He appealed through new counsel (who also later represented him in
   district court). The Mississippi Court of Appeals, inter alia: ruled there was
   no merit in Wallace’s claims presented in his pro se motion for post-
   conviction relief; but, reversed and remanded for an evidentiary hearing on
   whether state counsel provided ineffective assistance by failing to inform
   Wallace of the robbery plea-offer, as claimed in his letter to the circuit court.
   Wallace v. State, 184 So. 3d 993, 1001–03 (Miss. Ct. App. 2016).
          On remand, the circuit court on 3 October 2016 conducted a hearing,
   including admission of evidence, and subsequently denied post-conviction
   relief. Wallace appealed, and the Mississippi Court of Appeals affirmed on
   24 July 2018. Wallace, 264 So. 3d at 2.
          The Mississippi Supreme Court on 14 February 2019 denied
   Wallace’s request for certiorari. Wallace v. State, 263 So. 3d 664 (Miss.
   2019). The mandate issued on 7 March 2019. In short, Wallace’s state post-
   conviction proceedings took 1,792 days, approximately five years.
                                               B.
          On 3 July 2019, four months after the state mandate issued, Wallace,
   through counsel who had represented him on appeal from the dismissal of his




                                               5
Case: 20-60098     Document: 00516423193           Page: 6   Date Filed: 08/08/2022




                                    No. 20-60098


   motion for state post-conviction relief (hereinafter district-court counsel),
   filed for 28 U.S.C. § 2254 relief, contending the Mississippi Court of
   Appeals’ affirming the denial of his ineffective-assistance-of-counsel claim—
   that state counsel failed to communicate to Wallace an offer to plead guilty—
   was not supported by the facts presented at the circuit court hearing.
          The State moved to dismiss the petition as untimely under AEDPA.
   As discussed infra, AEDPA imposes the above-referenced one-year period to
   file a § 2254 petition for habeas relief from a state-court judgment. The one-
   year period begins running from the latest of, inter alia, the state-court
   judgment of conviction’s “bec[oming] final by the conclusion of direct
   review or the expiration of the time for seeking such review”. 28 U.S.C.
   § 2244(d)(1)(A) (emphasis added). (As explained infra, the expiration of
   time for seeking direct review includes the above-referenced 90-day period.)
   And, the one-year period is tolled “during which a properly filed application
   for State post-conviction or other collateral review with respect to the
   pertinent judgment or claim is pending”. 28 U.S.C. § 2244(d)(2); Lawrence
   v. Florida, 549 U.S. 327, 331 (2007).
          Without expressly claiming, as it does now, that Wallace was not
   entitled to the 90-day period before his judgment became final, the State
   maintained the judgment became final on 6 June 2013 (when Order of
   Sentence filed). The State accounted for the 1,792 days of statutory tolling
   under AEDPA’s tolling provision, between 10 April 2014 (the effective filing
   date of Wallace’s pro se motion for state post-conviction relief under
   Mississippi’s prisoner-mailbox rule) and 7 March 2019 (when the Mississippi
   Court of Appeals’ mandate issued). See 28 U.S.C. § 2244(d)(2). The State,
   therefore, maintained that Wallace’s petition: had to have been filed by 3
   May 2019 to have been timely; but instead was filed on 3 July, 61 days later.




                                           6
Case: 20-60098      Document: 00516423193           Page: 7     Date Filed: 08/08/2022




                                     No. 20-60098


          In response, Wallace agreed his petition was untimely. Of importance
   to this appeal, district-court counsel stated in Wallace’s response: although
   she informed Wallace’s mother that Wallace was allowed one year and 90
   days (district-court counsel presumably referenced the 90-day period,
   although she cited no authority regarding it) to file a habeas petition, district-
   court counsel missed the filing deadline because she “rel[ied] on past
   experience and did not realize that the ninety days allowed for United States
   Supreme Court review applied only to cases on direct appeal and not to cases
   like Wallace’s that were on post-conviction”. District-court counsel
   requested the court to apply equitable tolling because Wallace should not be
   penalized for district-court counsel’s negligence.
          The magistrate judge’s (MJ) report and recommendation (R & R)
   stated: Wallace’s judgment became final on 6 June 2013 (when Order of
   Sentence filed) because Mississippi law prohibits a direct appeal from a guilty
   plea and sentence; applied statutory tolling from 10 April 2014 (the date
   Wallace signed his pro se motion for post-conviction relief) until 7 March 2019
   (the date the mandate issued); and, taking statutory tolling into account,
   Wallace’s petition had to have been filed by 3 May 2019 to be timely, but was
   instead filed 426 non-tolled days after his judgment became final.
   Accordingly, the MJ recommended that Wallace’s petition be dismissed with
   prejudice.
          Notably, and presumably in reference to the 90-day period, the MJ
   stated: “[Wallace’s district-court] counsel argues that she was not aware the
   90 days allowed for United States Supreme Court review applied only to
   cases on direct appeal and not to cases on post-conviction review”. In any
   event, the R & R does not discuss why Wallace’s judgment became final
   before the expiration of the 90-day period, including why he was not entitled
   to that 90-day period.




                                           7
Case: 20-60098      Document: 00516423193          Page: 8    Date Filed: 08/08/2022




                                    No. 20-60098


          The MJ also recommended that Wallace’s requested equitable tolling
   not be granted. This was based on recommending that Wallace’s district-
   court counsel’s negligence did not rise to the level required for such relief.
          Wallace did not object to the R & R on the basis that the 90-day period
   applied, resulting in the petition’s being filed timely. Instead, Wallace
   objected only to not being accorded equitable tolling. In doing so, district-
   court counsel raised a similar, but different, issue in favor of applying such
   tolling: “Wallace should not be penalized because of his [district-court]
   counsel’s failure to realize that the [90] days for seeking certiorari review
   with the United States Supreme Court appl[i]es only on direct appeal and not
   to a petitioner who had pleaded guilty and, therefore [under Mississippi law],
   has no direct appeal”.
          The district court in its order: stated it had reviewed Wallace’s
   equitable-tolling objection, but did not state it had reviewed the record;
   adopted the R & R; like the R & R, did not discuss why Wallace’s judgment
   became final before the expiration of the 90-day period; and dismissed the
   action with prejudice, without addressing the merits of Wallace’s claims. In
   the order, it also denied sua sponte a COA without identifying the underlying
   issues, stating: “While petitioner has demonstrated that ‘jurists of reason
   would find it debatable whether the petition states a valid claim of the denial
   of a constitutional right,’ he has not shown that ‘jurists of reason would find
   it debatable whether [this] court was correct in its procedural ruling’” (citing
   Slack v. McDaniel, 529 U.S. 473, 484 (2000)). For the referenced
   “procedural ruling”, there was again no discussion about whether it included
   Wallace’s not being entitled to the 90-day period.
          Appealing to our court, Wallace filed a pro se motion for a COA on two
   issues. He first raised whether the district court erred in dismissing his
   habeas petition as time barred, noting district-court counsel: “failed to file a




                                          8
Case: 20-60098      Document: 00516423193            Page: 9    Date Filed: 08/08/2022




                                      No. 20-60098


   timely habeas corpus application or brief in support which resulted in
   dismissal for procedural bar”; delayed in filing because of “a financial
   situation where [counsel] was not being paid as fast as was planned”; and
   “actively mislead [him] by lies or deception” that the petition would be filed
   timely. (As stated supra, district-court counsel did not file Wallace’s petition
   until four months after the state mandate issued.) Attached as an exhibit to
   his motion was an email to his mother from district-court counsel, in which she
   changed her explanation for why Wallace’s petition was filed late:
   “[Wallace]’s case was dismissed because I missed the deadline – there was no
   extra 90 days for persons who pleaded guilty. I had never filed a habeas [petition]
   from a guilty plea before and did not know that”. (Emphasis added.)
          Wallace’s second issue in seeking a COA was whether his
   “attorneys” rendered ineffective assistance in violation of the Sixth
   Amendment       (incorporated     in   the    Fourteenth     Amendment);       his
   memorandum in support addresses whether state counsel rendered ineffective
   assistance during the guilty-plea stage in circuit court in 2012.
          A judge on our court granted a COA for “whether the district court
   erred by dismissing [Wallace’s] petition as time barred”, ruling: “Wallace
   . . . demonstrated that jurists of reason could find the district court’s
   determination that his § 2254 petition was untimely debatable”, stating in
   support: “Although Mississippi law does not allow for direct review of a
   guilty plea conviction, Miss. Code Ann. § 99-35-10, it is unclear whether
   a criminal defendant who is sentenced after pleading guilty [in Mississippi] is
   entitled to the 90-day period to seek certiorari from the United States
   Supreme Court”. As required for when a COA is granted for a procedural
   ruling, as discussed infra, the judge also addressed Wallace’s constitutional
   claim: “[R]easonable jurists would debate whether Wallace has stated a valid
   claim of the denial of a constitutional right with respect to his claims that
   [state] counsel rendered ineffective assistance”.



                                           9
Case: 20-60098     Document: 00516423193            Page: 10    Date Filed: 08/08/2022




                                     No. 20-60098


          In addition, our court appointed Wallace counsel. He then filed his
   opening brief and included a second, alternative issue: whether this court
   should remand so that he may present his equitable-tolling challenge without
   conflicted counsel. He asserted: under Christeson, 574 U.S. at 373, it was a
   conflict of interest for district-court counsel to have asserted equitable tolling
   applied because of her own actions; and district-court counsel misled Wallace
   due to a payment dispute. Wallace added it was unclear whether his COA
   extended to this alternative issue; as a result, he moved to expand the COA
   to cover it.
          Our court ordered the motion carried with the case, and, inter alia,
   directed Wallace to file a supplemental brief regarding expanding the COA.
                                          II.
          For the following reasons, Wallace prevails on the 90-day-period
   issue. Therefore, as stated supra, we need not consider his equitable-tolling
   issue, including whether to expand the COA.
          For purposes of determining whether Wallace filed timely his habeas
   petition, only one date is at issue: the day when his judgment became final
   and, therefore, when the one-year period began running. Wallace contends:
   because he was entitled to seek direct review by the Supreme Court of his
   state-court judgment, the district court committed reversible plain error by
   concluding his judgment became final on the filing of his Order of Sentence,
   instead of when the subsequent 90-day period expired (finality conclusion).
          The State counters, inter alia, that Wallace’s judgment became final
   on the filing of his Order of Sentence in 2013, asserting, pursuant to 28
   U.S.C. § 1257(a), that he was not entitled to seek direct review by the Court:
   it would have lacked jurisdiction over Wallace’s claims because the circuit
   court was not the highest state court in “which a decision could [have been]




                                          10
Case: 20-60098       Document: 00516423193           Page: 11     Date Filed: 08/08/2022




                                      No. 20-60098


   had”; and, even if it was, the Court would have lacked jurisdiction to review
   federal claims raised for the first time in a petition for writ for certiorari.
                                           A.
             The threshold inquiry for our court is whether we may consider
   Wallace’s claim that his judgment became final upon the 90-day period’s
   expiration because Wallace did not raise the claim either in district court after
   the State and the MJ used for finality the date the Order of Sentence was
   filed, or in his pro se motion in our court for a COA.
             As noted, our court, through a single judge, granted Wallace the COA
   on the claim. But, “because a ruling by a motions judge in the initial stages
   of an appeal is not binding on the later merits panel, we have the
   responsibility to determine whether the [COA granting review of this claim]
   is valid”. Black v. Davis, 902 F.3d 541, 544 (5th Cir. 2018) (reviewing
   whether our court’s grant of COA on issues not presented in district court
   valid).
                                           1.
             AEDPA in 1996 introduced both “simple logic” to the federal habeas
   landscape, Smith v. Titus, 141 S. Ct. 982, 987 (2021) (Sotomayor, J.,
   dissenting from denial of cert.), and uniform rules for federal courts to apply,
   Day v. McDonough, 547 U.S. 198, 202 n.1 (2006) (referring to uniformity of
   AEDPA’s one-year period). Namely, it implemented a host of greatly
   needed procedural requirements for petitioners seeking habeas relief. See
   Brown v. Davenport, 142 S. Ct. 1510, 1524 (2022) (noting “[i]n many ways,
   [AEDPA] represented a sea change in federal habeas law”). One such
   requirement, pursuant to 28 U.S.C. § 2253(c), is obtaining a COA—an




                                           11
Case: 20-60098       Document: 00516423193         Page: 12   Date Filed: 08/08/2022




                                    No. 20-60098


   extension of the former requirement for state prisoners to obtain a certificate
   of probable cause. Black, 902 F.3d at 544 n.1.
          The COA requirement is to “oblig[e] applicants to make a threshold
   showing before their cases are aired out on appeal”, and, therefore, “serves
   an important screening function and conserves the resources of appellate
   courts”. Medellin v. Dretke, 544 U.S. 660, 678 (2005) (O’Connor, J.,
   dissenting); United States v. Castro, 30 F.4th 240, 244 (5th Cir. 2022) (“In
   short, the COA requirement serves a gatekeeping function.”). This goes
   hand in hand with Congress’ intent in passing AEDPA: “to further the
   principles of comity, finality, and federalism”, Williams v. Taylor, 529 U.S.
   420, 436 (2000); and “to curb the abuse of the statutory writ of habeas
   corpus”, Graham v. Johnson, 168 F.3d 762, 780 (5th Cir. 1999) (citation
   omitted).
          Obtaining a COA from either the district court or our court is a
   jurisdictional prerequisite to our court’s considering an appeal in habeas.
   Gonzalez v. Thaler, 565 U.S. 134, 140 (2012) (quoting 28 U.S.C. § 2253). Our
   court generally lacks jurisdiction to issue a COA for a claim that was not
   raised in district court. Black, 902 F.3d at 544–47. Moreover, the district
   court must first deny a COA before petitioner may seek one from our court.
   E.g., Whitehead v. Johnson, 157 F.3d 384, 388 (5th Cir. 1998); Black, 902 F.3d
   at 543. In that regard, as was done in this instance, it is “perfectly lawful”
   for a district court sua sponte to deny a COA before petitioner seeks one in
   that court, as § 2253(c) does not require petitioner to make such request,
   stating only “that an appeal may not be taken without a [COA’s] having been
   issued”. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (citing 28
   U.S.C. § 2253).
          As reflected supra, to obtain a COA, petitioner must make “a
   substantial showing of the denial of a constitutional right”. 28 U.S.C.




                                         12
Case: 20-60098     Document: 00516423193            Page: 13   Date Filed: 08/08/2022




                                     No. 20-60098


   § 2253(c)(2); Slack, 529 U.S. at 483–84.          This requires showing that
   “reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong”. Slack, 529 U.S. at 484. The
   inquiry is “limited to a threshold examination that ‘requires an overview of
   the claims in the habeas petition and a general assessment of their merits’”.
   Smith v. Dretke, 422 F.3d 269, 273 (5th Cir. 2005) (quoting Miller-El v.
   Cockrell, 537 U.S. 322, 336 (2003)).
          And, as was also done in this instance, if the district court in ruling on
   issuance of a COA denies relief on procedural grounds, an additional element
   is added: petitioner must demonstrate not only that “jurists of reason would
   find it debatable whether the [§ 2254] petition states a valid claim of the
   denial of a constitutional right”, but also that “jurists of reason would find it
   debatable whether the district court was correct in its procedural ruling”.
   Slack, 529 U.S. at 484–85.
          Our court has made limited exceptions to the understandable
   requirement that petitioner must raise a claim in district court before he can
   receive a COA on that claim from our court. An example is provided by
   Callicut v. Quarterman, 246 F. App’x 247 (5th Cir. 2007), which is factually
   similar to this case. The district court dismissed Callicut’s § 2254 petition
   as time barred after Callicut had submitted a document to the court reflecting
   that his petition had been filed timely. Id. at 248. At issue was whether our
   court lacked jurisdiction to consider his appeal because “[he] did not
   specifically argue in his COA motion to the district court that [its] finding
   concerning the date that his state habeas application was filed was incorrect”.
   Id.
          Our court held it had jurisdiction “because the district court implicitly
   considered the issue when it denied Callicut’s COA motion”. Id. (citing
   Whitehead, 157 F.3d at 387–88). The decision in Callicut finds support in




                                          13
Case: 20-60098      Document: 00516423193           Page: 14     Date Filed: 08/08/2022




                                     No. 20-60098


   “the existence of a COA [being] a ‘jurisdictional prerequisite’ to an appeal”,
   but “the content of the COA required by § 2253(c) [being] ‘a mandatory but
   nonjurisdictional rule’”. United States v. Smith, 945 F.3d 860, 863 (5th Cir.
   2019) (emphasis in original) (quoting Miller-El, 537 U.S. at 336, and
   Gonzalez, 565 U.S. at 154).
          Another example is in Reece v. Johnson, 208 F.3d 1006 (Table), 2000
   WL 177900 (5th Cir. 18 Jan. 2000). Reece, challenging the denial of his
   § 2254 petition as time barred by AEDPA’s one-year period, moved pro se for
   our court to issue a COA. Id. at *1. Our court granted the COA, noting the
   district court misapplied the mailbox rule in its timeliness calculation, in the
   light of a decision issued after the district court’s ruling. Id.
          Reece’s COA motion to our court, however, did not raise that error
   but instead asserted “state action impeded him from timely filing his § 2254
   [petition]”. Id. Our court reasoned that, because Reece’s challenge was
   based on the calculation of AEDPA’s limitations period and his state habeas
   application’s filing date, his pro se COA motion “should be liberally construed
   as alleging the identified errors”. Id. (emphasis added).
          Consistent with the district court’s sua sponte denial of a COA when
   Wallace had counsel, with our required liberal review of Wallace’s pro se
   motion for a COA in our court, e.g., id.; United States v. Comeaux, 811 F.
   App’x 887, 887–88 (5th Cir. 2020), and the analyses in Callicut and Reece,
   our court has jurisdiction to consider Wallace’s claim that his judgment
   became final upon the 90-day period’s expiration. In that regard, the 90-day
   period was referenced in district court at least three times.
          First, in response to the State’s motion to dismiss, Wallace’s district-
   court counsel explained that she relied on her “past experience and did not
   realize that the ninety days allowed for United States Supreme Court review




                                           14
Case: 20-60098      Document: 00516423193            Page: 15    Date Filed: 08/08/2022




                                      No. 20-60098


   applied only to cases on direct appeal and not to cases like Wallace’s that were
   on post-conviction”. (Emphasis added.)
          Second, the R & R notes “[Wallace’s district-court] counsel argues
   that she was not aware the 90 days allowed for United States Supreme Court
   review applied only to cases on direct appeal and not to cases on post-conviction
   review”. (Emphasis added.)
          And, third, Wallace’s objection to the R & R’s recommending denial
   of equitable tolling includes district-court counsel’s different explanation for
   why she missed the filing deadline: “Wallace should not be penalized
   because of [district-court] counsel’s failure to realize that the ninety days for
   seeking certiorari review with the United States Supreme Court appl[i]es only on
   direct appeal and not to a petitioner who had pleaded guilty and, therefore, has no
   direct appeal”. (Emphasis added.) (At long last, the issue at hand, for which
   our court subsequently granted a COA, was at least approached, though not
   stated precisely.)
          Although Wallace’s district-court counsel stated, for various reasons,
   she misunderstood how, and if, the 90-day period applied to Wallace, the
   possibility of Wallace’s judgment becoming final upon the 90-day period’s
   expiration was still brought to the district court’s attention. For example, the
   district court reviewed the objection to the R & R and adopted the R & R. As
   in Callicut, 246 F. App’x at 248, it can be said the district court “implicitly
   considered” the issue when both dismissing Wallace’s petition as time
   barred and denying sua sponte a COA on procedural grounds.
          Moreover, Wallace generally challenged the district court’s finality
   conclusion in his pro se motion for a COA to our court, also noting that, due
   to a payment dispute, district-court counsel “failed to file a timely habeas
   corpus application or brief in support which resulted in dismissal for
   procedural bar”. Wallace’s attachment to his motion, the email from district-




                                           15
Case: 20-60098     Document: 00516423193            Page: 16    Date Filed: 08/08/2022




                                     No. 20-60098


   court counsel to Wallace’s mother, included:           “[Wallace]’s case was
   dismissed because I missed the deadline – there was no extra 90 days for
   persons who pleaded guilty. I had never filed a habeas [petition] from a guilty
   plea before and did not know that”. Accordingly, his pro se COA motion can
   be liberally construed to include a claim that his judgment did not become
   final until expiration of the 90-day period. Reece, 2000 WL 177900, at *1.
          Although a merits panel can overturn a single-judge ruling on a motion
   for a COA, consideration should be afforded that judge’s analysis. In this
   instance, it appears the motions judge deemed the 90-day-period issue
   sufficiently raised in district court and our court.
                                          2.
          Our holding we have jurisdiction through our court’s COA to
   consider when Wallace’s judgment became final prompts our determining
   our standard of review. Arguably, because Wallace has a COA from our court
   for, inter alia, the procedural 90-day-period issue, review is de novo. E.g.,
   Giesberg v. Cockrell, 288 F.3d 268, 270 (5th Cir. 2002). On the other hand,
   because Wallace did not object to the R & R’s recommending Wallace’s
   habeas petition was untimely and did not contest expressly the district
   court’s finality conclusion, review is arguably only for plain error. Starns v.
   Andrews, 524 F.3d 612, 617 (5th Cir. 2008) (in habeas proceeding, reviewing
   claim for plain error because party failed to raise it as objection to R & R).
          As noted supra, in adopting the R & R, the district court did not state
   it had made an independent review of the record. Therefore, regarding the
   R & R, it has long been established that, when the district court has not made
   an independent review of the record, e.g., Alexander v. Verizon Wireless Servs.,
   L.L.C., 875 F.3d 243, 248 (5th Cir. 2017), failure to object to an issue in the
   R & R, when warned of the requirement to file timely objections, results in
   plain-error review applying to that issue when raised in our court. Douglass




                                          16
Case: 20-60098     Document: 00516423193            Page: 17     Date Filed: 08/08/2022




                                     No. 20-60098


   v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc)
   (holding “party’s failure to file written objections to the proposed findings,
   conclusions, and recommendation in a [R & R] . . . after being served with a
   copy shall bar that party, except upon grounds of plain error, from attacking
   on appeal the unobjected-to proposed factual findings and legal conclusions
   accepted by the district court, provided that the party has been served with
   notice that such consequences will result from a failure to object”),
   superseded by statute on other grounds, 28 U.S.C. § 636(b)(1); Alexander, 875
   F.3d at 248 (“When a party who is warned of the requirement to file timely
   objections to a [R & R] fails to file any such objections, and the [MJ’s] factual
   findings and legal conclusions are accepted by the district court, our review
   is for plain error”.). Wallace was so warned in the R & R.
          Of considerable interest, and as noted supra, Wallace’s appointed
   counsel states plain-error, rather than the less restrictive de novo, review
   applies; but, no authority need be cited for the well-established rule that we,
   not the parties, decide which standard of review to employ. Wallace prevails
   under either standard of review, as shown infra.            Therefore, it is not
   necessary to decide which of the two standards of review applies. In the light
   of the failures to present in district court the specific issue permitted by the
   COA granted Wallace by our court, we assume, without deciding, that review
   for this civil proceeding is for plain error. Hernandez v. Thaler, 630 F.3d 420,
   424 (5th Cir. 2011) (stating “[h]abeas proceedings are civil actions”); Starns,
   524 F.3d at 617 (as stated supra, reviewing claim in habeas proceeding for
   plain error); Alliance for Good Gov’t v. Coalition for Better Gov’t, 998 F.3d 661,
   673 n.4 (5th Cir. 2021) (Dennis, J., dissenting) (“Decades ago, our Court . . .
   adopted the practice of reviewing unpreserved error in a civil case using the
   plain-error standard of review”. (citation omitted)); Douglass, 79 F.3d at
   1424 (“Although the Federal Rules of Civil Procedure do not contain a plain
   error rule, our court has applied the plain error standard of [Federal Rule of




                                           17
Case: 20-60098     Document: 00516423193            Page: 18   Date Filed: 08/08/2022




                                     No. 20-60098


   Criminal Procedure] 52(b) in civil cases”.). Such application of plain-error
   review finds support in Federal Rule of Civil Procedure 51(d)(2), which
   permits “[a] court [to] consider a plain error in the [jury] instructions” that
   was not properly preserved under the rule, “if the error affects substantial
   rights”.
          Reviewing pursuant to the plain-error standard demonstrates fully
   why Wallace prevails on the finality issue. In addition, our assuming review
   is for plain error imposes the more restricted and difficult review upon
   Wallace, especially when, as noted, he would prevail under our less difficult
   de novo review for the issue of law at hand. Nevertheless, we assume plain-
   error, rather than de novo, review applies to highlight, enforce, and protect
   the importance, for numerous obvious reasons, of properly preserving an
   issue in district court. E.g., United States v. Chavez-Hernandez, 671 F.3d 494,
   497 (5th Cir. 2012) (“The purpose of plain error review is to instill in
   litigators the importance of preparing adequately before appearing in the trial
   court and, as necessary, clarifying issues to that court. Timely, adequate
   objections allow the trial court to rule in the first instance and, if necessary,
   correct itself without spawning an appeal. This standard usually shields the
   district court from reversal because of error that was unwittingly committed,
   because not brought to its attention. The standard also shields this court
   from ruling on issues that have been insufficiently vetted below. Plain error
   review implicitly acknowledges that, in many cases, an appeal represents the
   triumph of hindsight, as a party attempts to shore up objections ineffectively
   lodged in the trial court, or not lodged at all, by adducing after-the-fact
   support for its position.”); United States v. Delgado, 672 F.3d 320, 332 (5th
   Cir. 2012) (en banc) (“It is worth reiterating that the limitations imposed by
   the plain-error test promote important judicial policies. With respect to
   unpreserved errors, these limitations serve to induce the timely raising of
   claims and objections, which gives the district court the opportunity to




                                          18
Case: 20-60098     Document: 00516423193           Page: 19   Date Filed: 08/08/2022




                                    No. 20-60098


   consider and resolve them”. (citation omitted)); United States v. Mares, 402
   F.3d 511, 521 (5th Cir. 2005) (noting prejudice prong enforces policies
   underpinning Federal Rule of Criminal Procedure 52(b): “to encourage
   timely objections and reduce wasteful reversals by demanding strenuous
   exertion to get relief for unpreserved error” (citation omitted)). See also
   United States v. Olano, 507 U.S. 725, 732 (1993) (“Although a rigid and
   undeviating judicially declared practice under which courts of review would
   invariably and under all circumstances decline to consider all questions which
   had not previously been specifically urged would be out of harmony with . . .
   the rules of fundamental justice, the authority created by Rule 52(b) is
   circumscribed”. (citation and alteration omitted)).
          Under the plain-error standard, Wallace must show for reversible
   plain error: (1) a forfeited error; (2) that was plain (clear or obvious error,
   rather than one subject to reasonable dispute); and (3) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009); Quinn
   v. Guerrero, 863 F.3d 353, 358 (5th Cir. 2017) (citing United States v.
   Escalante-Reyes, 689 F.3d 415, 419 (5th Cir. 2012) (en banc)). And (4), if he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Puckett, 556 U.S. at
   135 (citation omitted); Williams v. Trader Publ’g Co., 218 F.3d 481, 488 (5th
   Cir. 2000).
                                         B.
          For the following reasons, the district court committed reversible
   plain error for the finality issue. And, applying our discretion for the fourth




                                         19
Case: 20-60098     Document: 00516423193           Page: 20    Date Filed: 08/08/2022




                                    No. 20-60098


   and final step of plain-error review, we hold the error requires vacating the
   judgment of dismissal and remanding for further proceedings.
                                          1.
          As noted supra, the first of the four steps in plain-error review is
   whether the issue was forfeited, as opposed to being waived. It was not
   waived because Wallace did not “intentionally relinquish[] or abandon[]” in
   district court his claim on appeal (as allowed by our court’s COA) that his
   judgment became final when the 90-day period expired. Rosales-Mireles v.
   United States, 138 S. Ct. 1897, 1904 (2018).
          This is reflected by district-court counsel’s shifting positions on the
   finality issue and claiming negligence in not filing the § 2254 petition timely.
   Therefore, Wallace “forfeited the claim of error” by failing to raise the
   finality issue in district court. Puckett, 556 U.S. at 138 (emphasis omitted);
   see also Douglass, 79 F.3d at 1420 (“Whereas forfeiture is the failure to make
   the timely assertion of a right, waiver is the intentional relinquishment or
   abandonment of a known right.” (quoting Olano, 507 U.S. at 733)).
                                          2.
          For the next step, the district court’s concluding Wallace’s judgment
   became final on the date his Order of Sentence was filed is “clear or obvious”
   error because, as referenced supra and discussed infra, it is “not subject to
   reasonable dispute”. Puckett, 556 U.S. at 135; United States v. Davis, 967 F.3d
   441, 442 (5th Cir. 2020).       As noted supra, in addition to the COA
   requirement, AEDPA imposes the one-year period for an individual in
   custody pursuant to a state-court judgment to file a § 2254 petition for habeas
   relief. 28 U.S.C. § 2244(d). The one-year period begins running from the
   latest of four events. Id. As stated, Wallace’s challenge relies on the
   following from the four: “the date on which the [state] judgment became




                                         20
Case: 20-60098       Document: 00516423193            Page: 21      Date Filed: 08/08/2022




                                       No. 20-60098


   final by the conclusion of direct review or the expiration of the time for seeking such
   review”. Id. at § 2244(d)(1)(A) (emphasis added).
          For determining such finality of a state-court judgment, “the
   conclusion of direct review” and “the expiration of the time for seeking such
   review” obviously refer to “distinct categor[ies] of petitioners”. Gonzalez,
   565 U.S. at 150 (emphasis added). The first category applies to those who
   pursued direct review from the Court. Id. In that instance, “the judgment
   becomes final at the conclusion of direct review” when the Court “affirms a
   conviction on the merits or denies a petition for certiorari”. Id. (emphasis
   added).
          The second category refers to petitioners, like Wallace, who did not
   seek direct review. In that instance, “the judgment becomes final at the
   ‘expiration of the time for seeking [direct] review’ . . . when the time for
   pursuing direct review in [the] Court, or in state court, expires”. Id.; see also
   Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003). In other words, if
   petitioner may pursue direct state-court review, but does not, his conviction
   becomes final when the time for seeking such review expires. See Roberts, 319
   F.3d at 693–94.
          This case, however, turns on when petitioner could seek direct review
   by the Court. As noted and discussed infra, the Court may review a final
   state-court judgment if, inter alia, it is “rendered by the highest court of a State
   in which a decision could be had”. 28 U.S.C. § 1257(a) (emphasis added). In
   that instance, AEDPA’s finality provision accounting for “time for seeking
   such review” includes the 90-day period for filing a petition for writ of
   certiorari. Lawrence, 549 U.S. at 333; Roberts, 319 F.3d at 694; Sup. Ct. R.
   13(1). At issue is whether Wallace was entitled to pursue direct review by the
   Court during the 90-day period from the date of his judgment (6 June 2013).




                                             21
Case: 20-60098      Document: 00516423193           Page: 22     Date Filed: 08/08/2022




                                     No. 20-60098


                                           a.
          As noted supra, the State, pursuant to 28 U.S.C. § 1257(a), primarily
   contends: in the district court’s finality conclusion, there was no error. In
   other words, the State for its primary bases of support does not rely upon the
   less arduous element for it in plain-error review: that there was no clear or
   obvious error.
          Section 1257(a) provides:
          Final judgments or decrees rendered by the highest court of a
          State in which a decision could be had, may be reviewed by the
          Supreme Court by writ of certiorari where . . . any . . . right . . .
          is specially set up or claimed under the Constitution or the
          treaties or statutes of . . . the United States.
   The State maintains that, for purposes of triggering the one-year period,
   Wallace’s judgment became final on the date of his Order of Sentence being
   filed in 2013, not after the 90-day period: direct review by the Court was not
   permitted because the Mississippi trial (circuit) court was not “the
   [requisite] highest court of [Mississippi] in which a decision could [be] had”;
   and, even if it was, the Court would have lacked jurisdiction to review any
   federal claims raised by Wallace in a petition for writ of certiorari because he
   did not raise such claims in state (circuit) court.
                                           i.
          As for the State’s first ground, the “highest court . . . in which a
   decision could be had” is the “state court of last resort”. Gonzalez, 565 U.S.
   at 154. In that regard, the state-court judgment must be: “subject to no
   further review or correction in any other state tribunal”; and “the final word
   of a final court”. Mkt. St. Ry. v. R.R. Comm’n, 324 U.S. 548, 551 (1945).
          The “state court of last resort” can, of course, be a court other than
   the highest in the State. E.g., Grovey v. Townsend, 295 U.S. 45 (1935) (on writ




                                           22
Case: 20-60098     Document: 00516423193            Page: 23   Date Filed: 08/08/2022




                                     No. 20-60098


   of certiorari to Texas justice court); Canizio v. New York, 327 U.S. 82, 84–85
   (1946) (holding jurisdiction existed to consider appeal from New York
   county court on denial of writ of coram nobis because state law did not permit
   appeal to higher court); Bates v. Sec’y Dep’t of Corr., 964 F.3d 1326, 1329 (11th
   Cir. 2020) (concluding Florida intermediate appellate court was “court of
   last resort” because Supreme Court of Florida jurisdictionally barred from
   reviewing unelaborated per curiam opinion).
          The State contends: because Wallace could pursue state post-conviction
   review, the trial (circuit) court was not the “state court of last resort”. Not
   so.
          First, 28 U.S.C. § 2244(d) distinguishes between direct and collateral
   review: again, the one-year period begins running at the expiration of time to
   seek direct review; and “the time during which a properly filed application for
   State post-conviction or other collateral review with respect to the pertinent
   judgment or claim is pending shall not be counted toward any period of
   limitation under this subsection [(d)]”. 28 U.S.C. § 2244(d) (emphasis
   added); Wall v. Kholi, 562 U.S. 545, 547 (2011) (holding “the phrase
   ‘collateral review’ in § 2244(d)(2) means judicial review of a judgment in a
   proceeding that is not part of direct review” (emphasis added)). At issue
   here, in determining whether the 90-day period applies, is whether the period
   for direct review, not collateral review, expired. See Roberts, 319 F.3d at 694.
          Moreover, the State’s contention that the trial court was not the
   “state court of last resort” is inconsistent with its position that Wallace’s
   judgment became final when his Order of Sentence was filed. Along that line,
   the State concedes: under Mississippi Code Annotated § 99-35-101,
   Wallace’s judgment was final because he could not appeal his guilty plea and
   sentence to a higher Mississippi court. As such, Wallace’s guilty-plea
   conviction was “the [requisite] final word of a final [Mississippi] court”.




                                          23
Case: 20-60098      Document: 00516423193            Page: 24     Date Filed: 08/08/2022




                                      No. 20-60098


   Mkt. St. Ry., 324 U.S. at 551. The command of Roberts, therefore, is clear:
   the 90-day period for seeking a writ of certiorari from the Court was available
   to Wallace and was triggered when the judgment was filed after sentencing.
                                            ii.
          For its second primary ground, the State relies on 28 U.S.C.
   § 1257(a)’s requiring the claim for which review by the Court is requested to
   be “under the Constitution or the treaties or statutes of the United States”
   (federal-law claim). The State asserts that, under § 1257(a), the Court could
   not review a federal-law claim raised for the first time in a petition for writ of
   certiorari: the “Court has almost unfailingly refused to consider any federal-
   law challenge to a state-court decision unless the federal claim was either
   addressed by or properly presented to the state court that rendered the
   decision [it has] been asked to review”, Howell v. Mississippi, 543 U.S. 440,
   443 (2005); and no federal-law claims were presented to the circuit court, nor
   decided by it.
          The State, however, cites no decisions supporting its position that the
   90-day period would not apply because the Court would have lacked
   jurisdiction to review federal-law claims raised by Wallace for the first time
   in seeking direct review of his guilty plea. More to the point, § 2244(d)(1)(A)
   imposes no requirement that, for the 90-day period to apply, the Court must
   have jurisdiction over a petition for writ of certiorari, if filed.
          And, as discussed supra, Wallace did raise a Fourth Amendment
   claim, applicable to the States through the Fourteenth Amendment, in circuit
   court before he pleaded guilty. Moreover, he later contended in his state-
   court post-conviction proceeding that the circuit court declined to consider
   the challenge unless he proceeded to trial. Who is to say that claim, as well
   as that ruling, could not have been raised as Fourteenth Amendment claims
   in a petition for writ of certiorari?




                                            24
Case: 20-60098      Document: 00516423193           Page: 25    Date Filed: 08/08/2022




                                     No. 20-60098


          In addition, in instances following a guilty plea and sentence in a
   Mississippi state court in which, as here, direct review is not requested from
   the Supreme Court, how would a federal district or circuit court in a habeas
   proceeding determine whether, for purposes of the Supreme Court’s having
   jurisdiction vel non to consider a petition for writ of certiorari, a federal-law
   claim had been raised adequately in the Mississippi state court, or would be
   otherwise sufficient to ensure jurisdiction for review by the Court? Such
   inquiry and conjuncture fly in the face of the certainty in procedures and rules
   AEDPA in part was enacted to achieve.
          Our court’s decisions analyzing when the 90-day period applies
   support that we need not look to whether the Court would have jurisdiction
   over a petition for writ of certiorari, if filed. For example, in Flanagan v.
   Johnson, our court: considered whether dismissal as time barred of a petition
   for habeas relief from a Texas state-court judgment resulting from a jury
   conviction was proper; and noted that, because petitioner (who pursued
   unsuccessfully direct state-court review) did not seek a writ of certiorari from
   the Court, his conviction became final 90 days after the judgment following
   appeal was entered. 154 F.3d 196, 197 (5th Cir. 1998) (citing Caspari v.
   Bohlen, 510 U.S. 383 (1994) (discussing finality in the context of Teague
   nonretroactivity)). Our court did not address whether the Court would have
   had jurisdiction had a petition for writ of certiorari been filed. Id.
                                           b.
          Accordingly, the State’s two primary bases for the 90-day period’s not
   being applicable fail. But, in this instance, because plain-error review applies,
   the underlying error must be more than simply an error, it must be “plain”:
   “clear” or “obvious”. Along that line, the State contends: because our court
   has not addressed previously whether, under Mississippi law, the judgment
   of defendant who pleaded guilty and was sentenced became final upon the




                                           25
Case: 20-60098     Document: 00516423193            Page: 26    Date Filed: 08/08/2022




                                     No. 20-60098


   90-day period’s expiration, the district court’s error was not clear or obvious.
   (The State belatedly raised this issue in a Rule 28(j) letter after oral argument
   in our court. The issue warrants consideration because the letter relies upon
   an opinion issued after oral argument and the issue is a necessary inquiry for
   plain-error review.)
          In that regard, our court will “ordinarily [] not find plain error when
   [it has] not previously addressed an issue. Even where the argument requires
   only extending authoritative precedent, the failure of the district court cannot
   be plain error”. United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009)
   (emphasis added) (citation omitted); see also United States v. Ellis, 564 F.3d
   370, 377–78 (5th Cir. 2009) (explaining why our court did not decide whether
   there was “any error at all” because, inter alia, lack of clarity in the law
   rendered any such error less than “plain”).
          Our court has held an error “clear or obvious”, however, when the
   result was plainly dictated by relevant laws and decisions. E.g., United States
   v. Insaulgarat, 378 F.3d 456, 471 (5th Cir. 2004) (holding court plainly erred
   because claim at issue “clearly and plainly follow[ed]” from direct language
   of, inter alia, Sentencing Guideline, statute, and decisions construing
   Guideline); see also United States v. Spruill, 292 F.3d 207, 215 & n.10 (5th Cir.
   2002) (“The fact that the particular factual and legal scenario here presented
   does not appear to have been addressed in any other reported opinion does
   not preclude the asserted error in this respect from being sufficiently clear or
   plain to authorize vacation of the conviction on direct appeal.”).
          Wallace’s judgment becoming final upon the 90-day period’s
   expiration clearly flows from § 2244(d)(1) and our court’s prior decisions
   applying that statute, such as in Roberts, 319 F.3d at 694. Unlike in Evans,
   such a conclusion does not expand § 2244(d)(1)’s application. 587 F.3d at
   667. To hold otherwise is to turn a blind eye to both a needed bright-line rule




                                          26
Case: 20-60098     Document: 00516423193            Page: 27   Date Filed: 08/08/2022




                                     No. 20-60098


   compelled by the plain wording of § 2244(d)(1) and one of the underlying
   goals of AEDPA: to provide uniform rules to ensure certainty in procedural
   requirements for federal habeas relief. (Though not discussed by the parties,
   it appears, by our independent research, that only one other State statutorily
   imposes such broad restrictions as Mississippi. See Ariz. Rev. Stat.
   § 13-4033(B) (“In noncapital cases a defendant may not appeal from a
   judgment or sentence that is entered pursuant to a plea agreement or an
   admission to a probation violation.”).)
                                          3.
          For the next step in plain-error review, the error obviously affected
   Wallace’s substantial rights because it precluded his pursuing federal habeas
   relief on the merits. See Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999)
   (noting, in the context of equitable tolling, dismissal of first habeas petition
   “is a particularly serious matter, for that dismissal denies the petitioner the
   protections of the Great Writ entirely, risking injury to an important interest
   in human liberty”); Price v. City of San Antonio, 431 F.3d 890, 894 (5th Cir.
   2005) (holding appellant’s substantial rights were affected by “dismissal
   with prejudice . . . because it resulted in the permanent loss of . . . claims”),
   abrogated on other grounds by Bradley v. Sheriff’s Dep’t St. Landry Par., 958
   F.3d 387, 391–92 (5th Cir. 2020).
                                          4.
          Having held the first three steps of plain-error review are satisfied, we
   hold the district court’s error requires reversal because it “seriously affect[s]
   the fairness, integrity, or public reputation of judicial proceedings”. Puckett,
   556 U.S. at 135 (citation omitted). At hand is whether Wallace, a state
   prisoner, may pursue habeas relief at all. Foreclosing judicial review of a
   habeas petition on the ground it was filed untimely, when it was not,
   undermines “the public legitimacy of our justice system[, which] relies on




                                          27
Case: 20-60098     Document: 00516423193           Page: 28      Date Filed: 08/08/2022




                                    No. 20-60098


   procedures that are neutral, accurate, consistent, trustworthy, and fair”.
   Rosales-Mireles, 138 S. Ct. at 1908 (citation omitted). And, because the
   district court’s finality conclusion resulted from error in applying AEDPA’s
   limitations period, it may now be easily corrected. See id.
                                        III.
          For the foregoing reasons, the dismissal of Wallace’s habeas petition
   is VACATED; and this matter is REMANDED to district court for
   further proceedings consistent with this opinion. (Accordingly, it is not
   necessary to consider Wallace’s motion to expand the COA.)




                                         28